By the Court,

Valentine, J.
The only error assigned in the petition in error in this case, is that the district court erred in overruling a motion for a new trial, founded upon the ground that the verdict is against the law and the evidence.
After an inspection of the entire record of the case, it is found that the evidence is conflicting, and that there is not a great preponderance of the evidence against the verdict, and that the verdict is not against the law.
In such cases we think it is too well settled that the Supreme Court will not disturb an order of the district court, overruling a motion for a new trial, to require any comment. Backus v. Clark, 1 Kan., 303; Boyer v. Cockerill, 3 Kan., 282; Swartzel v. Rodgers, 3 Kan., 374; Ermul v. Kullok, 3 Kan., 499; Mitchell v. Tolley, 4 Kan., 177.
The judgment of the court below' is aflirmed.
Kinsman, C. J., concurring.